Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 currently pending.
Please refer to the action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Park et al (US 20030041307, A1), in view of Parisi et al. (US 2003/0067498, A1). 

     Regarding claim 1, Park teaches a method of linking data (a vocabulary learning system of at least Figs. 1-2 and Abstract teaches a system for performing method of linking data through at least a tree graph structure), 
 the method comprising: 
receiving and analyzing an anchor word (Figs. 1 teaches a the received beginning word such as ecstasy comprising received and analyzed anchor word);
determining one or more related words to the anchor word using one or more data sources (Figs. 1-2);  and displaying the anchor word and the one or more related words in a graphical user interface (GUI) in a display (Figs. 1-2).    
   However, Park is silent regarding wherein said one or more related words are clustered around the anchor word.  

   Parisi teaches at least in Figs. 3 anchor word 302 associated with one or more related words 304-316 displayed around said anchor or central word, further creating plurality of words 318-398 for each of the one or more related words 304-316 and plurality of dissimilar words 330/386/392 for at least each of the one or more related words displayed around the anchor word 302. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Parisi to include wherein said one or more related words are clustered around the anchor word, as discussed above, as  the prior arts of Park in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Park in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 15, Park teaches Abstract a system for performing method of linking data (a vocabulary learning system of at least Figs. 1-2 and Abstract teaches a system for performing method of linking data through at least a tree graph structure), 
the method comprising: receiving and analyzing an anchor word (Figs. 1 teaches a the received beginning word such as ecstasy comprising received and analyzed anchor word);
determining one or more related words to the anchor word (Figs. 1-2); and displaying the anchor word and the one or more related words in a graphical user interface (GUI) in a display (Figs. 1-2), wherein a proximity of each of the one or more related words to the anchor word indicates a level of relation of a respective word to the anchor word (a proximity of the related words of further Figs. 1-2 and para. 0034 further indicate as would be appreciated in the art of each of the one or more related words furthest away to said anchor word clearly indicates a lesser level of relation of a respective word to the anchor word).
   However, Park is silent regarding wherein said one or more related words are displayed around the anchor word.
   Parisi teaches at least in Figs. 3 anchor word 302 associated with one or more related words 304-316 displayed around said anchor or central word, further creating plurality of words 318-398 for each of the one or more related words 304-316 and plurality of dissimilar words 330/386/392 for at least each of the one or more related words displayed around the anchor word 302. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Parisi to include wherein said one or more related words are clustered around the anchor word, as discussed above, as  the prior arts of Park in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Park in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 16 (according to claim 15), Park further teaches wherein the determining comprises determining the one or more related words using one or more data sources (determined words of further Figs. 1-2 and para. 0377 from or using one or more dictionary data sources);
wherein the one or more data sources includes a book, a newspaper article, a periodical, a magazine, and a plurality of books (the one or more data sources of at least para. 0377 includes a book and/or a plurality of books).

    Regarding claim 17 (according to claim 15), Park further teaches wherein the method further comprises connecting the anchor word with the one or more related words in the GUI using one of a plurality of visual objects including an arrow or a line (Figs. 1-2).  

    Regarding claim 18 (according to claim 15), Park further teaches wherein the method further comprises: creating a plurality of similar words for each of the one or more related words and displaying a respective plurality of similar words in the GUI (Figs. 1-2).  
    However, Park is silent regarding wherein further comprises: creating a plurality of dissimilar words for each of the one or more related words; and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI.  
   Parisi further teaches in at least Fig. 3 creating a plurality of dissimilar words 330/386/392 for at least each of the one or more related words and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Parisi to include wherein said creating plurality of dissimilar words for each of the one or more related words; and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI, as discussed above, as  the prior arts of Park in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Park in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 19 (according to claim 18), Park is silent regarding the displaying further comprising: displaying a respective plurality of similar words and a respective plurality of dissimilar words adjacent to each related word in the GUI. 
   Parisi further teaches in at least Fig. 3 one or more related words displayed around an anchor or central word, and said displaying a respective plurality of similar words and a respective plurality of dissimilar words 318-398 adjacent to each related word in the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Parisi to include wherein said displaying respective plurality of similar words and a respective plurality of dissimilar words adjacent to each related word in the GUI, as discussed above, as  the prior arts of Park in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Park in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 20 (according to claim 16), Park further teaches wherein the analyzing an anchor word comprises analyzing a context within the one or more data sources within which the anchor word was used (one skill in the art would appreciate in at least Figs. 1-2, the related and synonymous words associated with the anchor word are determined based on at least obviously by analyzing a context within the one or more data sources within which the anchor word was used).

Claims 1-7 further rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Andrew et al (US 2008130404, A1), in view of Parisi. 

     Regarding claim 1, Andrew teaches in at least Figs. 1-2 a method of linking data, the method comprising: 
receiving and analyzing an anchor word (receiving, analyzing and display in at least Figs. 2 and 0014-0016 a hyperlink anchor word or topic “NaCl”);
determining one or more related words to the anchor word using one or more data sources (determining further in at least Figs. 2 and 0014 and 0020 one or more related words to the anchor word “NaCl” using one or more data document or sources);
 and displaying the anchor word and the one or more related words in a graphical user interface (GUI) in a display (displaying further in at least Figs. 2 and para. 0020 said anchor word and the one or more related words in a graphical user interface).
   However, Andrew is silent regarding wherein the one or more related words are clustered around the anchor word.  
      Parisi teaches at least in Figs. 3 anchor word 302 associated with one or more related words 304-316 displayed around said anchor or central word, further creating plurality of words 318-398 for each of the one or more related words 304-316 and plurality of dissimilar words 330/386/392 for at least each of the one or more related words displayed around the anchor word 302. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andrew in view of Parisi to include wherein said one or more related words are clustered around the anchor word, as discussed above, as  the prior arts of Andrew in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Andrew in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to Claim 1), Andrew further teaches wherein the one or more data sources includes a book, a newspaper article, a periodical, a magazine, and a plurality of books (at least Figs. 2 and para. 0014 and 0020 of Andrew further implies the one or more hyperlinked data sources includes documents, journals or the like comprising understoodly a book, a newspaper article, a periodical, a magazine, and a plurality of books and the like).
 
    Regarding claim 3 (according to Claim 1), Andrew is silent regarding further comprising: connecting the anchor word with the one or more related words in the GUI.  
   Parisi further teaches in at least Figs. 3 the displayed connected mapped and clustered related words around said anchor word in the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andrew in view of Parisi to include wherein connecting said anchor word with the one or more related words in the GUI, as discussed above, as  the prior arts of Andrew in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Andrew in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 4 (according to Claim 3), Andrew is silent regarding creating a plurality of dissimilar words for each of the one or more related words; and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI.  
    Parisi further teaches in at least Fig. 3 the system creating said plurality of dissimilar words 330/386/392 for each of the one or more related words; and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andrew in view of Parisi to include wherein creating said plurality of dissimilar words for each of the one or more related words; and displaying said respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI, as discussed above, as  the prior arts of Andrew in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Andrew in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to Claim 4), Andrew is silent regarding wherein the displaying further comprises: displaying a respective plurality of similar words and a respective plurality of dissimilar words adjacent to each related word in the GUI.  
     Parisi further teaches in at least Fig. 3 displaying said respective plurality of similar words and a respective plurality of dissimilar words 330/386/392 adjacent to each related word in the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andrew in view of Parisi to include wherein displaying further comprises: said displaying respective plurality of similar words and a respective plurality of dissimilar words adjacent to each related word in the GUI, as discussed above, as  the prior arts of Andrew in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Andrew in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 6 (according to Claim 1), Andrew further implies the analyzing an anchor word comprises analyzing a context within the one or more data sources within which the anchor word was used (para. 0014-0020 analyzed the topic word or anchor word corresponding to at least one hyperlinked data source comprising understoodly an analyzed context within said one or more data sources within which the anchor word was used to create said one or more related words).

    Regarding claim 7 (according to Claim 1), Andrew further the anchor word and each of the one or more related words in the graphical user interface (GUI) comprise a hyperlink, wherein a user may click on a respective hyperlink to receive further information pertaining to a word (Figs. 1-2 further illustrates said anchor word and each of the one or more related words in the graphical user interface (GUI) comprises said hyperlink, wherein a user may click on a respective hyperlink to receive further information pertaining to a word).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 8 and 10 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention and as being unpatentable over Bostick et al (US 2016/0283589, A1).

     Regarding claim 8, Andrew teaches a non-transitory computer-readable medium having computer-readable program code embodied therein for causing a computer system to perform a method of linking data (linking of data of at least para. 0004-0005 is performed by a computer comprising the at least cited one or more processors from codes generated by at least said non-transitory computer-readable medium of para. 0005), 
the method comprising: receiving and analyzing an anchor topic (a first implied target topic of para. 0004-0005 is identified as said understood anchor topic which in Fig. 3 may indicate birthday 310);
determining one or more related topics to the anchor topic using one or more data sources (determined related topics of further para. 0004-0005 and Fig. 3); 
 and displaying the anchor topic and the one or more related topics in a graphical user interface (GUI) in a display (Fig. 3), wherein the one or more related topics are connected to the anchor topic (Fig. 3). 

     Regarding claim 10 (according to claim 8), Bostick further teaches wherein the method further comprises: connecting the anchor topics with the one or more related topics in the GUI using a topic map (fig. 3).  

Claims 8-10 and 12 further rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention and as being unpatentable over Burrier et al (US 2011/0066970, A1).

     Regarding claim 8, Burrier teaches in para. 0025 a non-transitory computer-readable medium having computer-readable program code embodied therein for causing a computer system to perform a method of linking data of para. 0058 and Fig. 9, 
the method comprising: receiving and analyzing an anchor topic (receiving an anchor topic “Aaron” in at least Fig. 9);
determining one or more related topics to the anchor topic using one or more data sources (Fig.9 and para. 0058); 
 and displaying the anchor topic and the one or more related topics in a graphical user interface (GUI) in a display (Fig.9 and para. 0058); 
wherein the one or more related topics are connected to the anchor topic (connecting through lines in at least Fig. 9 said  one or more related topics are connected to the anchor topic). 

    Regarding claim 9 (according to claim 8), Burrier further teaches wherein the one or more data sources includes a book, a newspaper article, a periodical, a magazine, and a plurality of books (a list of accessed books comprising said one or more data sources).  

    Regarding claim 10 (according to claim 8), Burrier further teaches wherein the method further comprises: connecting the anchor topics with the one or more related topics in the GUI using a topic map (figs. 8-9).  

    Regarding claim 12 (according to claim 8), Burrier further teaches wherein the analyzing an anchor topic comprises analyzing a context within the one or more data sources within which the anchor topic was used (Fig. 9 and 0058 further teaches the analyzing of the anchor topic “Aaron” comprises understoodly analyzing context within the one or more data sources within which the anchor topic was used).

 Claims 11 rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Burrier in view of Parisi. 

    Regarding claim 11 (according to claim 8), Burrier further teaches wherein the method further comprises: creating a plurality of similar topics for each of the one or more related topics and displaying a respective plurality of similar topics in the GUI (Fig. 9).  
    However, Burrier is silent regarding creating a plurality of dissimilar topics for each of the one or more related topics; and displaying a respective plurality of similar topics and a respective plurality of dissimilar topics for each related topic in the GUI.  
   Parisi further teaches in at least Fig. 3 creating a plurality of dissimilar words 330/386/392 for at least each of the one or more related words and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrier in view of Parisi to include wherein said creating plurality of dissimilar words for each of the one or more related words; and displaying a respective plurality of similar words and a respective plurality of dissimilar words for each related word in the GUI, as discussed above, as  the prior arts of Burrier  in view of Parisi are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Parisi further complements Burrier in the sense said displaying words are mapped around the anchor word where a correlation or relation of said word to the anchor word maybe further ascertained, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Burrier in view of Andrew.

    Regarding claim 14 (according to claim 8), Burrier is silent regarding wherein  the anchor topic and each of the one or more related topic in the graphical user interface (GUI) comprise a hyperlink, wherein a user may click on a respective hyperlink to be directed to a location within a respective data source with more information pertaining to a respective hyperlink.  
    Andrew teaches in at least Figs. 1-2 receiving an anchor word NaCl and generating related one or more related topic in the graphical user interface (GUI) comprising further the clicking of a hyperlink, wherein a user may click on a respective hyperlink to be directed to a location within a respective data source with more information pertaining to a respective hyperlink. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrier in view of Andrew to include wherein said anchor topic and each of the one or more related topic in the graphical user interface (GUI) comprise a hyperlink, wherein said user may click on a respective hyperlink to be directed to a location within a respective data source with more information pertaining to a respective hyperlink, as discussed above, as  the prior arts of Burrier in view of Andrew are in the same filed of endeavor of vocabulary learning and generating a plurality of related words similar to an anchor word and further creating a plurality of dissimilar words associated with the anchor and to subsequently displaying on a screen said anchor word connected plurality of the said similarly related words and dissimilar words, Andrew further complements Burrier in the sense where said one or more related words may be further obtained by the clicking of the provided hyperlink of Andrew, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims Standings
Claims 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not appear to teach:
Claim  13. The non-transitory computer-readable medium of Claim 8, further comprising: displaying a number of occurrences for each of the anchor topic and the one or more related topics alongside a respective topic.




Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/13/2022